department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br2 gl-114537-01 uilc memorandum for associate area_counsel sb_se area long island from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject delegation_order no this chief_counsel_advice responds to your request dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues can the compliance area director accept an offer_in_compromise notwithstanding an opinion by the associate area_counsel sb_se opposing acceptance of the offer can the compliance area director accept an offer_in_compromise if no grounds for compromise under sec_301_7122-1t of the treasury regulations have been established conclusions yes although sec_7122 of the internal_revenue_code requires that an opinion of counsel be placed on file whenever a compromise is made counsel’s opinion need not favor compromise in order for the service to accept an offer no although sec_7122 grants the secretary broad authority to compromise treasury regulations issued pursuant to that section establish that compromise can only be made on specific grounds no compromise may be made unless one of the bases for compromise recognized by the regulations has been established gl-114537-01 background on date temporary regulations were issued which expanded the secretary’s authority to compromise tax_liabilities under sec_7122 of the code see t d compromises fed reg date in additional to the traditional compromise grounds of doubt as to liability and doubt as to collectibility the temporary regulations authorize the secretary to compromise when compromise will promote effective tax_administration specifically where there is no doubt as to either liability or collectibility the service may now compromise on the basis that collection of the full tax_liability would create economic hardship or regardless of the taxpayer’s financial condition exceptional circumstances exist such that collection of the full liability would be detrimental to voluntary compliance by taxpayers see sec_301 1t b you have asked our advice regarding several issues revolving around this expanded compromise authority specifically you have asked whether and under what circumstances the area director can compromise a case notwithstanding an opinion by counsel which opposes acceptance of a taxpayer’s offer when the offer is based on a purported finding that collection in full would cause the taxpayer economic hardship first you have asked that we address a situation in which the offer group has established that collection in full would result in economic hardship but counsel issues an opinion stating that the amount proposed for acceptance is nevertheless too low under the circumstances of the case second you have asked our opinion of a case in which it has not been established that collection in full would result in economic hardship discussion sec_7122 of the internal_revenue_code grants the secretary the authority to compromise civil or criminal liabilities arising under the internal revenue laws ever since that authority was granted in the code has also required that an opinion of counsel be placed on file in certain cases the current statement of this requirement provides record -whenever a compromise is made by the secretary in any case there shall be placed on file in the office of the secretary the opinion of the general counsel for the department of the treasury or_his_delegate with his reasons therefor with a statement of- the amount of tax assessed the general counsel for the treasury has delegated the functions relative to the review of offers in compromise to the chief_counsel of the internal_revenue_service see general counsel order no rev date gl-114537-01 the amount of interest additional_amount addition to the tax or assessable penalty imposed by law on the person against whom the tax is assessed and the amount actually paid in accordance with the terms of the compromise notwithstanding the foregoing provisions of this subsection no such opinion shall be required with respect to the compromise of any civil case in which the unpaid amount of tax assessed including any interest additional_amount addition to the tax or assessable penalty is less than dollar_figure however such compromise shall be subject_to continuing quality review by the secretary sec_7122 the system for obtaining review of offers recommended for acceptance is contained in the service’s irm handbook offers in compromise chapter and in the chief_counsel directives manual part chapter ccdm the opinion of counsel is sought after a recommendation of acceptance has been made but prior to formal acceptance of the offer by the official with delegated authority to accept irm the offer itself form along with the form_7249 offer acceptance report and supporting documentation are sent to the appropriate associate area_counsel sb_se office for review the service expects that counsel’s opinion will assess both whether the legal requirements for compromise are met and whether the offer conforms to the service’s policies and procedures irm the ccdm states that the primary role of counsel is to determine whether there is a bonafide doubt as to liability or doubt as to collectibility ccdm a at the time this manual section was promulgated doubt as to collectibility and doubt as to liability were the only authorized bases for compromise under then governing treasury regulations see sec_301_7122-1 although the permissible bases for compromise have since been expanded in the regulations to include the promotion of effective tax_administration counsel’s role has not changed and verifying that a basis for compromise is present continues to be the most important part of counsel’s role in reviewing proposed acceptances although verifying that there is a legal basis for compromise is the principal role of counsel most of the manual is dedicated to counsel’s examination of the adequacy of the amount proposed for acceptance a matter which is undoubtedly a question of policy see t d fed reg pincite3 t he amount to be paid future compliance or other conditions precedent to satisfaction of a liability for less than the full amount due are matters left to the discretion of the secretary thus both the offer_in_compromise handbook and the ccdm recognize that the role of counsel is to review both legal and policy issues gl-114537-01 asking that counsel review policy matters does not grant a veto power or establish that counsel has final say over whether an offer will be accepted the procedures explicitly recognize that counsel’s concurrence in the decision to compromise is not required see irm ccdm a thus if counsel issues an opinion that the compromise of the case is not in keeping with the service’s acceptance policy either because the amount offered is too low or for any other reason the service may nevertheless compromise the case because the counsel opinion is sought prior to the issuance of an acceptance letter the official with final authority to accept will have an opportunity to consider counsel’s concerns before the decision to accept is made final your question assumes that the basis for compromise is the promotion of effective tax_administration specifically economic hardship the internal_revenue_manual gives the following guidance with respect to determining an acceptable offer based on considerations of economic hardship in offers based on economic hardship an acceptable offer amount should be determined based on the facts and circumstances of the taxpayer’s situation and the financial information analysis for example the taxpayer has dollar_figure liability and assets and income of dollar_figure to avoid economic hardship it is determined that the taxpayer will need dollar_figure the remaining dollar_figure should be considered in determining an acceptable offer amount irm the standard articulated in this manual provision appears very similar to the reasonable collection potential standard used for doubt as to collectibility offers see policy statement p-5-100 in that the service expects a taxpayer to offer an amount equal to that which could be collected after the economic hardship has been accounted for counsel’s disagreement with the amount determined to be acceptable pursuant to the foregoing guidance will not barr compromise of the case as with all advice issued by counsel it is appropriate and proper for you to render your opinion as to whether a proposed action is in keeping with the service’s stated policies the ultimate decision however remains with the area director or other delegated official a more serious issue is presented if counsel concludes that no basis for compromise is present treasury regulations enacted by the secretary in accordance with required procedures have the force and effect of law they are mandatory not directory and must be followed see 810_f2d_209 d c cir specifically discussing compromise regulations under sec_7122 in fact the in boulez the court was considering the requirement contained in the regulations but not in the statute that all compromises be in writing we find the court’s analysis even more persuasive when the issue is one of substantive authority as opposed to mere procedural safeguards in the words of the court indeed when a compromise of tax_liability is at issue the need for rigorous compliance with pertinent gl-114537-01 supreme court has recognized that it must defer to treasury regulations that implement the congressional mandate in some reasonable manner 450_us_156 citations and internal quotation marks omitted the commissioner’s delegation of authority to compromise necessarily carries with it the implicit assumption that it will be exercised in accordance with applicable law and regulations see boulez f 2d pincite stating that it defies common sense to infer that secretary’s delegates may waive requirements stated in regulations thus no service official may compromise a case unless it has been established that a basis for compromise as established by temp sec_301_7122-1t is present in the case confusion on this point may in part stem from language in prior versions of delegation_order no which grants certain officials the authority to compromise prior to revision in date the delegation of authority vested in certain officials the authority to compromise in the event counsel renders a negative legal opinion delegation_order no rev date in spite of internal guidance to the contrary many within the service mistakenly believed that this language authorized compromise even where there was no doubt as to either liability or collectibility in reality this delegation was intended to authorize certain officials to accept less than reasonable collection potential once doubt as to collectibility had been established see delegation_order no rev date stating that authority to accept notwithstanding negative counsel opinion applies only to offers in compromise - doubt as to collectibility the more recent delegation of compromise authority partially in an effort to alleviate any confusion has removed language making reference to the opinion of counsel in favor of positive grants of authority to certain officials the authority to accept less than could otherwise be collected in a doubt as to collectibility case now referred to as compromise based on special circumstances is specifically delegated to certain officials see delegation_order no rev date delegating authority to accept offers based on special circumstance criteria as well as authority to accept offers based on the promotion of effective tax_administration irm explaining special circumstances criteria and acceptance authority regulations may be at its greatest for not only the integrity of the public fisc but also public faith in the equitable enforcement of the tax laws hangs in the balance f 2d pincite see also revproc_80_6 1980_1_cb_586 in explaining the various delegations of compromise authority the revenue_procedure stated the above delegations are ‘limited’ to the extent that the delegated authority must be exercised in accordance with the limitations prescribed by sec_301_7122-1 of the regulations on procedure and administration and with procedures established by the national_office gl-114537-01 in reviewing proposed acceptances counsel should defer to the offer group on factual determinations such as valuation of assets allowable expenses and the existence of circumstances which warrant acceptance of less than could otherwise be collected if having done so counsel is unable to verify that a basis for compromise as authorized under the regulations is present that determination is more than a policy disagreement under such circumstances the seriousness of the decision to compromise warrants opening up a dialogue with the area director to attempt to reach consensus if no consensus can be reached it is appropriate to elevate the question to higher levels of management just as would be done in any other type of case nevertheless because both compliance and counsel are working toward the same goals disputes of this nature should be rare if you have any questions please contact the attorney assigned to this matter pincite- at the outset the ccdm states clearly that the factual determinations of the service are not to be reexamined unless patently erroneous and that asset valuations in particular are largely matters of administrative discretion and judgment and should rarely be questioned by counsel ccdm a
